UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7061


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTOINE LAMONT GOODMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:03-cr-00020-RAJ-JEB-1)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoine Lamont Goodman, Appellant Pro Se.    Laura Pellatiro
Tayman,   Assistant  United States Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antoine    Lamont    Goodman   appeals   the   district   court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible   error.       Accordingly,    we   affirm     for   the

reasons stated by the district court.                See United States v.

Goodman, No. 2:03-cr-00020-RAJ-JEB-1 (E.D. Va. May 16, 2008).

We   dispense   with   oral     argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2